Exhibit 10.2.13

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”), dated as of
March 5, 2018 (the “Effective Date), is entered into by and between Gogo LLC
(the “Company”), Gogo Inc. (“Parent”) and Michael Small (the “Employee” and
together with the Company and Parent, each, individually, a “Party,” and
collectively, the “Parties”).

WHEREAS, the Employee is currently employed by the Company as its President and
Chief Executive Officer pursuant to the Employment Agreement, dated July 29,
2010, to which the Employee, the Company and Parent are parties (the “Employment
Agreement”);

WHEREAS, pursuant to that certain Officer Indemnification Agreement between the
Employee and Parent dated June 21, 2013 (“Officer Indemnification Agreement”),
Parent assumed certain indemnification obligations related to the Employee and
Employee’s status as an officer of Parent or one or more of Parent’s
subsidiaries;

WHEREAS, the Company and the Employee have agreed that the Employee will
separate from employment with the Company and resign as director of Parent, both
effective as of March 4, 2018 (“Separation Date”); and

WHEREAS, the Employee and the Company desire to enter into an agreement
regarding the Employee’s separation from employment with the Company and
resignation as director of Parent and a release of claims.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Company and the Employee agree as
follows:

1.     Subject to the terms and conditions of this Agreement, in consideration
of the Employee’s promises herein, and provided that the Employee does not
revoke his execution of this Agreement pursuant to Paragraph 16 below, the
Employee’s employment with the Company will terminate at the close of business
on the Separation Date. From the date hereof through the Separation Date, the
Employee will continue to receive his current base salary, his current benefits
and be reimbursed for any business expenses. The Employee hereby resigns,
effective as of the Separation Date, from employment with and as director of
Parent, the Company and their subsidiaries and affiliates in all respects,
including without limitation from each officer, executive or director position
held with Parent, the Company and their subsidiaries and affiliates.

2.    The Company and the Employee understand and agree as follows:

 

  A. The Company shall pay the Employee $58,333, less tax withholding to the
extent required by law, which represents an amount equal to thirty (30) days of
the Employee’s current base salary as pay in lieu of notice of termination.

 

  B.

The Company shall pay Employee a lump sum payment of $501,200, less tax
withholding to the extent required by law, which represents



--------------------------------------------------------------------------------

  the Employee’s annual bonus that the Employee earned for the 2017 fiscal year
of the Company at the same time bonuses are paid to other Company executive
officers.

 

  C. The payments in Subparagraphs 2(A) and 2(B) are not conditioned on the
execution of this Agreement.

3.    In consideration of entry by the undersigned into this Agreement, and
subject to Subparagraph (E) of this Paragraph 3, the Employee shall be entitled
to the following severance payments and benefits:

 

  A. The Company shall pay the Employee the total gross amount of $700,000, less
tax withholding to the extent required by law, which represents an amount equal
to twelve (12) months of the Employee’s current base pay. The Company will pay
the Employee the amount described in Subparagraph 3(A) of this Agreement less
required withholdings, in 12 equal installments, by direct deposit, on the
Company’s regular payroll dates commencing on the sixtieth day after the
Separation Date and provided the Employee has returned to the Company all
Company equipment and/or property, has satisfied all outstanding debts to the
Company, and has paid off all amounts owed on any and all corporate credit
cards.

 

  B.

The Employee holds the unvested equity awards under the Aircell Holdings Inc.
Stock Incentive Plan, the Gogo Inc. 2013 Omnibus Incentive Plan or the Gogo Inc.
2016 Omnibus Incentive Plan (each a “Plan” and collectively the “Plans”) or any
Stock Option Agreement, Restricted Stock Agreement, Restricted Stock Unit
Agreement, Performance RSU Agreement or Performance Option Agreement between the
Company and Employee (collectively, the “Equity Agreements”) set forth on
Exhibit A attached hereto. Notwithstanding anything to the contrary contained in
the Plans or the Equity Agreements, subject to Subparagraph (F) of this
Paragraph 3, (i) any unvested equity awards will continue to vest on the
schedule set forth on the applicable Equity Agreement for the 12-month period
following the Separation Date as set forth on Exhibit A attached hereto,
(ii) any time-based equity awards that are not eligible to vest in the 12-month
period following the Separation Date as set forth on Exhibit A attached hereto
shall vest immediately at the end of such 12-month period, (iii) any
performance-based equity awards that are not eligible to vest in the 12-month
period following the Separation Date as set forth on Exhibit A attached hereto
shall be forfeited, cancelled and terminated, without any liability or
obligation on the part of the Parent in respect thereof, as of the Separation
Date, (iv) any vested options, including any options that vest pursuant to
clause (i) of this Subparagraph 3(B), will remain exercisable through the end of
the earlier of (x) the 24-month period following the Separation Date and (y) the
tenth anniversary of the applicable grant date of the options, (v) any
performance-based equity awards that remain unvested at the end of such 12-month
period shall be forfeited, cancelled and

 

2



--------------------------------------------------------------------------------

  terminated, without any liability or obligation on the part of the Parent in
respect thereof, as of the end of such 12-month period and (vi) any vested
options that remain unexercised at the end of the applicable exercise period
described in clause (iv) of this Subparagraph (B) of this Paragraph 3 shall be
forfeited, cancelled and terminated, without any liability or obligation on the
part of the Parent in respect thereof, as of the end of such applicable exercise
period. For purposes of this Subparagraph (B) of this Paragraph 3 only, the
Separation Date shall be deemed to be March 14, 2018, and all time periods that
are calculated with reference to the Separation Date shall be calculated from
March 14, 2018.

 

  C. Should Employee timely elect to continue coverage pursuant to COBRA, the
Company will reimburse Employee, for the twelve (12) month period beginning on
the Separation Date, for the COBRA premiums due to maintain health insurance
coverage that is substantially equivalent to that which he received immediately
prior to the Separation Date.

 

  D. The Company shall pay the Employee the total gross amount of $250,000, less
tax withholding to the extent required by law. The Company will pay the Employee
the amount described in this Subparagraph 3(D) of this Agreement less required
withholdings, in lump sum, by direct deposit, on the Company’s first regular
payroll date that is at least five (5) business days after this Agreement
becomes irrevocable and provided the Employee has returned to the Company all
Company equipment and/or property, has satisfied all outstanding debts to the
Company, and has paid off all amounts owed on any and all corporate credit
cards.

 

  E. The Company shall reimburse Employee for up to $25,000 of attorney’s fees
incurred in connection with drafting and negotiation of this Agreement. Payment
of the reimbursement will be made promptly after Employee’s submission to the
Company of documentation reflecting the amount of attorney’s fees incurred in
connection with drafting and negotiation of this Agreement.

 

  F.

The Company’s obligation to provide the Employee with the severance benefits
described in Subparagraphs 3(A), (B), (C), (D) and (E) of this Agreement is
conditioned on (a) the Employee’s execution, on or after the Separation Date, of
this Agreement, and (b) the failure of the Employee to revoke his execution of
this Agreement within the seven (7) day period following execution of this
Agreement. If the Employee does not comply with either of these conditions
(either by failing to execute this Agreement on or after the Separation Date or
by revoking his execution of this Agreement within the aforementioned seven
(7) day period), neither the Company nor Parent shall have any obligation to
provide the Employee with any of the severance benefits described in
Subparagraphs (A), (B), (C), (D) and (E) of this Paragraph. The

 

3



--------------------------------------------------------------------------------

  Employee acknowledges and agrees that the Employee would not be entitled to
the benefits described in Subparagraphs (A), (B), (C), (D) and (E) of this
Paragraph, if the Employee had not agreed to and fully complied with the
foregoing terms and conditions set forth in this Subparagraph (F). In addition,
the Company’s obligation to provide the Employee with the severance benefits
described in Subparagraph (B) of this paragraph 3 is conditioned on the
Employee’s continued compliance in all material respects with his
post-termination obligations under this Agreement (including but not limited to
the obligations pursuant to Sections 4 and 5 of the Employment Agreement). If
the Employee does not comply in all material respects with such post-termination
obligations, the Parent shall have no obligation to provide the Employee with
any of the severance benefits described in Subparagraph (B). The Employee
further acknowledges and agrees that the Employee would not be entitled to the
benefits described in Subparagraphs (B) of this paragraph, if the Employee had
not agreed to and fully complied with all of the terms and conditions set forth
in this Subparagraph (F).

4.    The Employee understands that the benefits set forth in Paragraphs 2 and 3
of this Agreement are all the Employee is entitled to receive from the Company
except for the Plans and any Equity Agreements, in each case to the extent
vested as of the date on which Employee’s employment by the Company terminates
except as otherwise provided in this Agreement. Employee will receive no further
wage, commission, bonus or other payments from the Company. Except as set forth
in this Agreement or as otherwise required by applicable law, the Employee’s
participation in and rights under any Plan will be governed by the terms and
conditions of such Plan, which may be amended, modified, suspended or terminated
by the Company at any time for any or no reason to the extent permitted by law;
provided that the Company will not amend, modify, suspend, or terminate any Plan
in a way that adversely affects in a manner differently than the rights of other
Plan participants Employee’s rights under the Plans or Equity Agreements as of
the Separation Date or Employee’s rights under this Agreement. The Change of
Control Agreement, dated March 6, 2013, between Parent and the Employee and the
Employment Agreement will terminate on the Separation Date except for those
obligations in the Employment Agreement that survive termination as enumerated
in Section 9(c) of the Employment Agreement.

5.    Promptly after the Separation Date, the Company will make a copy of
(i) the hard drive(s) for and data on Employee’s computer(s) used in connection
with Employee’s employment with the Company; and (ii) Employee’s entire e-mail,
instant-messaging, and/or other electronic communication accounts used in
connection with Employee’s employment with the Company, including all personal,
back-up, or archived folders, in each case in the Company’s possession as of the
Separation Date, and shall preserve such data for a period of five (5) years
after the Separation Date.

6.    The term “Released Parties” as used in this Agreement includes (i) the
Company, its past, present, and future parents, divisions, subsidiaries,
partnerships, affiliates, and other related entities (whether or not they are
wholly owned); (ii) the past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, agents,
representatives, members, associates, employees, and attorneys of each entity
listed in clause (i)

 

4



--------------------------------------------------------------------------------

of this paragraph; and (iii) the predecessors, successors, and assigns of each
entity listed in clauses (i) and (ii) of this paragraph. The term “Future
Released Parties” as used in this agreements means any Released Party other than
(x) the Company, its past or present parents, divisions, subsidiaries,
partnerships, affiliates, and other related entities (whether or not they are
wholly owned); (y) the past and present owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, agents,
representatives, members, associates, employees, and attorneys of each entity
listed in clause (x) of this paragraph; and (y) the predecessors, successors,
and assigns of each such entity. The term “Current Released Parties” means the
Released Parties other than the Future Released Parties.

7.     Employee, and anyone claiming through the Employee or on the Employee’s
behalf, hereby releases the Company and the other Released Parties with respect
to any and all claims, whether currently known or unknown, that the Employee now
has, has ever had, or may ever have against the Company and/or any of the other
Released Parties arising from or related to any act or omission occurring prior
to or on the date on which the Employee signs this Agreement, excepting those
claims that cannot by law be waived. Without limiting the foregoing, the claims
released by the Employee hereunder include, but are not limited to:

A.    all claims for or related in any way to the Employee’s employment or other
service, compensation, other terms and conditions of employment or service, or
termination from employment or service with the Company and Parent hereunder,
including without limitation all claims for salary, bonus, severance pay, or any
other compensation or benefit;

B.    all claims that were or could have been asserted by the Employee or on the
Employee’s behalf: (i) in any federal, state, or local court, commission, or
agency; (ii) under any common law theory; or (iii) under any employment,
contract, tort, federal, state, or local law, regulation, ordinance,
constitutional provision, or executive order; and

C.    all claims that were or could have been asserted by the Employee or on the
Employee’s behalf arising under any of the following laws, as amended from time
to time: the Age Discrimination in Employment Act of 1967 , Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Employee Retirement Income Security Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Chicago Human Rights
Ordinance, the Cook County Human Rights Ordinance, the Illinois Human Rights
Act, as amended, the Illinois Constitution, any state labor code, any equivalent
local laws, statutes and ordinances and any existing employment agreement or
potential entitlement under any Company program or plan.

The release set forth in this Paragraph does not apply to and does not release
the Employee’s entitlement to receive any benefits earned under any Plan or any
award granted thereunder in accordance with the terms and conditions of the
applicable Equity Agreement or any right to indemnification to which he is
entitled as a current or former director or officer of the Company, Parent or
any of their respective subsidiaries, including without limitation any right to
indemnification under the Company’s or Parent’s organizational documents or the
Officer Indemnification Agreement. In addition, the release set forth in this
Paragraph does not apply to and does not release any existing claim against any
Future Released Party that is not and would not be a claim against any Current
Released Party. Further, in the event that a Released Party who is a natural
person brings a claim against the Employee (other than as a counterclaim in
defense of a claim first brought by the Employee), the release set forth in this
Paragraph shall not be deemed to preclude any counterclaim brought against such
natural person Released Party in compliance with Rule 11 of Federal Rules of
Civil Procedure and any similar applicable state rule.

 

5



--------------------------------------------------------------------------------

8.    The Company and Parent hereby release the Employee from any and all claims
(including claims on the Company or Parent’s behalf), whether currently known or
unknown, that the Company and/or Parent now has or has ever had against the
Employee arising from or related to any act or omission occurring prior to or on
the date on which the Company and/or Parent signs this Agreement through its
authorized agent, except those claims that cannot by law be waived. Without
limiting the foregoing, the claims released by the Company and Parent hereunder
include, but are not limited to:

A.    all claims for or related in any way to the Employee’s employment,
compensation, other terms and conditions of employment, or termination from
employment with the Company hereunder, including without limitation all claims
for salary, bonus, severance pay, or any other compensation or benefit; and

B.    all claims that were or could have been asserted by the Company or on the
Company’s behalf: (i) in any federal, state, or local court, commission, or
agency; (ii) under any common law theory; or (iii) under any employment,
contract, tort, federal, state, or local law, regulation, ordinance,
constitutional provision, or executive order.

9.    The Parties represent and warrant, respectively, that (A) the they have
not filed or initiated any legal or other proceedings against any other Party
and that the Employee has not filed or initiated any legal or other proceedings
against any of the Released Parties; (B) no such proceedings have been initiated
on behalf of a Party against any other Party (or any of the Released Parties);
(C) the Party is the sole owner of the claims that are released in Paragraphs 6
or 7 above, as applicable; (D) none of these claims has been transferred or
assigned or caused to be transferred or assigned to any other person, firm or
other legal entity; and (E) the Party has the full right and power to grant,
execute, and deliver the releases, undertakings, and agreements contained in
this Agreement.

10.    Except as provided in this Agreement, the Employee acknowledges and
agrees that the Employee is not entitled to and will not receive any payments,
benefits, or recovery of any kind from the Company or other Released Parties,
including any bonus or severance payments. In the event of any further
proceedings whatsoever based upon any matter released herein, the Company and
each of the other Released Parties shall have no further monetary or other
obligation of any kind to the Employee, including without limitation any
obligation for any costs, expenses and attorneys’ fees incurred by or on behalf
of the Employee.

11.    The Employee acknowledges and agrees that, following the Separation Date,
the Employee will continue to be bound by and obligated to comply with the
obligations contained in the Employee Proprietary Information and Inventions
Agreement previously entered into between the Employee and the Company and the
obligations pursuant to Sections 4 and 5 of the Employment Agreement, which
survive the termination of the Employee’s employment.

12.    The Employee acknowledges and agrees that the Employee has no present or
future right to employment with the Company or any of the other Released
Parties.

 

6



--------------------------------------------------------------------------------

13.    The Employee confirms that he will not communicate regarding his
termination of employment or other service verbally or otherwise with any
current or former employee or other person in a manner that is inconsistent with
the Company’s public disclosures regarding his termination (provided that such
disclosure is consistent with this Paragraph or required by applicable law) or
as authorized by the Company. Without limiting the foregoing, the Employee
agrees to refrain from all conduct, verbal or otherwise, that disparages or
damages or could disparage or damage the reputation, goodwill, or standing in
the community of the Company or any of the other Released Parties. The Company
agrees to refrain from all conduct, verbal or otherwise, that disparages or
damages or could disparage or damage the reputation or standing in the community
of the Employee.

14.    Except as stated in this Paragraph, the Parties agree that this Agreement
and Exhibit A, and the contents thereof, are confidential, and that no Party may
disclose any contents of this Agreement or Exhibit A to any person, including
legal counsel for such person(s), corporation, association, or other entity,
except that the Parties may disclose the Agreement and Exhibit A (or the terms
and provisions thereof) to: (i) their attorneys; (ii) in the case of the Company
and Parent, their employees; (iii) their accountants and tax consultants;
(iv) other representatives or entities as required and compelled by law or
lawful court order; (v) in the case of the Employee, his spouse, if applicable;
and (vi) upon the advance written consent of either Party; provided, in each
case, any such disclosure shall be conditioned upon the strict confidentiality
and nondisclosure of this Agreement and its contents consistent with the terms
hereof. Notwithstanding the foregoing, the Parties acknowledge and agree that
Parent may disclose this Agreement and Exhibit A and the contents thereof as
Parent determines to be necessary or appropriate to comply with its disclosure
obligations under applicable law, and the confidentiality provisions of the
Paragraph shall not apply to the Parties to the extent of such public
disclosure. Additionally, the Parties agree that this Agreement may be used as
evidence in a possible lawsuit in which either the Employee or the Company
alleges the other party has breached this Agreement.

15.    Nothing in this Agreement is intended to or shall be construed as an
admission by the Company that the Company or any of the other Released Parties
have violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to the
Employee or otherwise. The Company and the other Released Parties expressly deny
any such illegal or wrongful conduct.

16.    THE EMPLOYEE ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT: A. THE EMPLOYEE
HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS AGREEMENT; B. THE EMPLOYEE
RELEASES AND WAIVES CLAIMS UNDER THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE
EMPLOYEE ALREADY IS ENTITLED; C. THE EMPLOYEE HEREBY IS AND HAS BEEN ADVISED TO
HAVE THE EMPLOYEE’S ATTORNEY REVIEW THIS AGREEMENT BEFORE SIGNING IT; D. THE
EMPLOYEE HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER TO SIGN THIS
AGREEMENT AND TO RETURN A SIGNED COPY TO THE COMPANY; AND E. WITHIN SEVEN
(7) DAYS FROM THE DATE ON WHICH THE EMPLOYEE RETURNS A SIGNED COPY OF THIS
AGREEMENT TO THE COMPANY (“THE REVOCATION PERIOD”), THE EMPLOYEE MAY, AT THE
EMPLOYEE’S SOLE OPTION, REVOKE HIS/HER ACCEPTANCE OF THE AGREEMENT BY GIVING
WRITTEN NOTICE OF SUCH REVOCATION TO KAREN JACKSON, SENIOR VICE PRESIDENT HUMAN
RESOURCES. THE AGREEMENT WILL

 

7



--------------------------------------------------------------------------------

NOT BECOME BINDING AND EFFECTIVE ON EITHER THE COMPANY OR THE EMPLOYEE UNTIL
THIS SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT ANY SUCH REVOCATION.

17.    In the event of any inconsistency between this Agreement and the
Employment Agreement, this Agreement shall control. This Agreement may be
modified only in writing, and any party’s failure to enforce this Agreement in
the event of one or more events that violate this Agreement shall not constitute
a waiver of any right to enforce this Agreement against subsequent violations.

18.    This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of Illinois. Any dispute or conflict arising out of
or relating to this Agreement, except for an action brought by the Company to
enforce the obligations described in Paragraph 11 of this Agreement, must be
brought in a court that has jurisdiction over matters in Cook County, Illinois.
Furthermore, the Employee agrees such court shall have personal jurisdiction
over him and further agrees to waive any rights he may have to challenge the
court’s personal jurisdiction over him/her.

19.    Whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

20.    Following the Separation Date and notwithstanding Employee’s termination
of employment or Paragraph 7 of this Agreement, Employee’s rights to
indemnification under the organizational documents of the Company and Parent and
under the Officer Indemnification Agreement shall continue notwithstanding his
termination of employment as to actions or inactions by Employee while an
officer or director of the Company or Parent. In addition, following the
Separation Date, the Company shall continue to cover Employee under its
directors and officers liability insurance policy on the same basis as other
current, future or former officers and directors generally for so long as
liability may exist with respect to such actions or inactions. In the event that
the Parent amends the officer indemnification agreements it maintains with all
of its current officers generally in a manner that is more favorable than the
Officer Indemnification Agreement, it will offer to amend the Officer
Indemnification Agreement in the same manner.

21.    Should any Party prevail in an action to enforce any provision arising
out of this Agreement, and successfully establishes a breach of this Agreement
or prevails in defense of any such action, such Party shall, in addition to any
other relief to which it is entitled, be awarded its reasonable costs and
attorneys’ fees incurred in any such action.

22.    For a period of six (6) months following the Separation Date, in order to
continue facilitating the transition of his responsibilities, Employee will use
reasonable efforts to make himself available by telephone or, if necessary, in
person to respond to Company requests for information; provided, however, that
such efforts shall not interfere with any other employment arrangement into
which Employee enters during such period.

23.    Section 19 of the Employment Agreement is hereby incorporated by
reference herein. Employee recognizes that he is a “specified employee,” as
defined in Section

 

8



--------------------------------------------------------------------------------

409A of the Internal Revenue Code of 1986, as amended (the “Code”). Accordingly,
notwithstanding any other provision in this Agreement, to the extent any amount
payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Employee’s separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of Employee’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six (6) month anniversary of the separation from service or
(b) the date of Employee’s death.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

/s/ Michael Small

Michael Small GOGO LLC By:  

/s/ Marguerite M. Elias

Name:   Marguerite M. Elias Title:   Executive Vice President, General Counsel
and Secretary GOGO INC. By:  

/s/ Ronald LeMay

Name:   Ronald LeMay Title:   Chairman



--------------------------------------------------------------------------------

Exhibit A

Equity Awards

 

Grant Date

   Grant Type    Unvested
Awards as of
March 4,
2018      Unvested
Equity
Awards
Eligible
for
Continued
Vesting      Unvested
Awards
Forfeited as
of the
Separation
Date1      Unvested
Awards
Eligible for
Accelerated
Vesting on
One Year
Anniversary
of the
Separation
Date  

5/28/2014

   Options      65,000        65,000        —       

5/28/2014

   Restricted Stock      10,000        10,000        —       

5/26/2015

   Options      88,550        44,275        —          44,275  

5/26/2015

   Restricted Stock      11,250        5,625        —          5,625  

6/24/2016

   Options      132,825        44,275        —          88,550  

6/24/2016

   Restricted Stock      16,875        5,625        —          11,250  

6/24/2016

   Performance Options      55,300        27,650        27,650        —    

6/24/2016

   Performance RSUs      7,000        3,500        3,500        —    

3/14/2017

   Options      100,000        50,000        —          50,000  

3/14/2017

   Restricted Stock      10,000        5,000        —          5,000  

3/14/2017

   Performance Options      81,870        40,935        40,935     

3/14/2017

   Performance RSUs      10,430        5,215        5,215     

2/17/2018

   Performance Options      173,500        43,375        130,125     

2/17/2018

   Performance RSUs      26,500        6,625        19,875     

 

1  “Separation Date,” as used in this Exhibit A, is to a defined term in
Subparagraph (B) of Paragraph 3 of the Agreement.